DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
 Replace the Title with   “System including a reservoir configured to store liquid and a tank to which the reservoir can be connected”

Allowance 
Claims 1-20 are allowed over the prior art of record. 
 Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1-7, the primary reason for allowance is the inclusion of particularly the limitation a system including a first tank that is disposed on one side of the conveyance path inside the housing in a width direction; a second tank that is 
Regarding claims 8-20, the primary reason for allowance is the inclusion of particularly the limitation of a system including a first tank that is disposed on one side of the conveyance path inside the housing in a width direction; a second tank that is disposed on the other side of the conveyance path inside the housing; the first tank includes a first flow pipe that extends upward from an upper end of the - 75 - first tank and is configured to be connected to the liquid flow hole of the first reservoir, and the second tank includes a second flow pipe that extends upward from an upper end of the second tank and is configured to be connected to the liquid flow hole of the second reservoir. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Pertinent Prior Arts

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanbe et al.(US 8,172,382), Yoshiyama et al.(US 2002/0140778).

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HENOK D LEGESSE/Primary Examiner, Art Unit 2853